918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky Thomas BASS, Defendant-Appellant.
No. 90-7367.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 14, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Richard C. Erwin, Chief District Judge.  (CR-87-142)
Ricky Thomas Bass, appellant pro se.
Robert Holt Edmunds, Jr., United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ricky Thomas Bass appeals from the district court's order denying his Fed.R.Crim.P. 35(a) motion.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Bass's motion to appoint counsel and affirm on the reasoning of the district court.  United States v. Bass, CR-87-142 (M.D.N.C. July 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To preserve jurisdiction, we construe Bass's filing as a 28 U.S.C. Sec. 2255 petition and find his appeal timely.   See United States v. Santora, 711 F.2d 41 (5th Cir.1983)